MEMORANDUM **
Stephen Law, Chapter 7 debtor, appeals pro se from the Bankruptcy Appellate Panel’s (“BAP”) judgment affirming the bankruptcy court’s order striking his answer and granting the trustee’s motion for default judgment. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo the BAP’s decision. See Arrow Elecs., Inc., v. Howard Justus (In Re Kaypro), 218 F.3d 1070, 1073 (9th Cir.2000). We affirm.
The BAP properly upheld the bankruptcy court’s order to strike the answer and impose a default judgment as a sanction because Law flouted his discovery obligations and violated court orders. See Fair Housing of Marin v. Combs, 285 F.3d 899, 906 (9th Cir.2002) (explaining that terminating sanctions are only appropriate in extreme circumstances where the violation is due to willfulness, bad faith, or fault of the party) (internal quotations omitted).
Both parties’ motions for judicial notice are denied.
Law’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.